Citation Nr: 1110566	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-18 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  In February 2010, the Board, in pertinent part, remanded to the VA Appeals Management Center (AMC) for additional development the issues of entitlement to service connection for a heart disorder and posttraumatic stress disorder (PTSD), entitlement to a rating in excess of 20 percent for diabetes mellitus, and entitlement to a TDIU.

In a December 2010 rating decision the AMC granted entitlement to service connection for hypertension, assigned a 10 percent rating effective from May 8, 2001, granted entitlement to service connection for hypertensive cardiovascular disease with cardiomegaly, assigned a 100 percent rating effective from May 8, 2001, and granted entitlement to service connection for PTSD, assigned a 30 percent rating effective from April 18, 2006.  The Board notes that the Veteran has not expressed any disagreement from the assigned ratings or effective dates for his hypertensive cardiovascular disease or PTSD disabilities.  Therefore, his appeal as to these matters is considered to have been completely resolved.

The December 2010 rating decision also established service connection for anemia as secondary to service-connected diabetic nephropathy, granted an increased 100 percent rating for diabetic nephropathy effective from July 13, 2009, an increased 90 percent rating for diabetic retinopathy with macular degeneration effective from December 10, 2008, established entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) based upon housebound status effective from July 13, 2009, established entitlement to special monthly compensation under 38 U.S.C.A. § 1114(l) based upon the need for aid and attendance effective from July 13, 2009, and established eligibility for Dependents' Educational Assistance effective from May 8, 2001.  The Veteran has not expressed any disagreement from the assigned ratings or effective dates assigned.

The Board notes that in its December 2010 supplemental statement of the case the AMC did not address the appellate issue of entitlement to a TDIU and asserted that the appellate issue of entitlement to a rating in excess of 20 percent for diabetes mellitus was moot as a result of the December 2010 determinations.  As higher schedular evaluations are possible for the Veteran's service-connected diabetes mellitus disability and because entitlement to a TDIU has not been resolved or withdrawn, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Moreover, although 100 percent schedular ratings are in effect in this case, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), has held that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  The Board also notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then TDIU as a result of that disability might be warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence in this case includes an August 2010 VA examination report indicating that the Veteran's service-connected diabetic retinopathy would preclude gainful employment.  The record reveals that special monthly compensation under § 1114(s) has also been established; however, that does not preclude consideration of additional, possible benefits that might flow from a TDIU rating.  In light of the determination below as to the TDIU issue, the Board finds, however, that the Veteran is not prejudiced by a decision at this time without additional remand to the agency of original jurisdiction (AOJ).  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  Diabetes mellitus is manifested by the required use of insulin and a restricted diet without regulation of activities.

3.  The evidence demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected diabetic retinopathy with macular degeneration.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in VA letters dated in May 2006, June 2006, August 2006, June 2008, August 2008, and February 2010.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to these matters was provided in June 2006.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, private treatment records, VA treatment and examination records, and the Veteran's statements and testimony in support of his claims.  Further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2010).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

7913
Diabetes mellitus
Rating

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated
100

Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated
60

Requiring insulin, restricted diet, and regulation of activities
40

Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

In this case, the Veteran contends, in essence, that a higher rating is warranted for his service-connected diabetes mellitus.  VA records show that a 20 percent rating under the provisions of Diagnostic Code 7913 was established effective from May 8, 2001.  Disabilities established as associated with diabetes mellitus include hypertensive cardiovascular disease with cardiomegaly (rated 100 percent effective from May 8, 2001), diabetic nephropathy (rated 60 percent effective from April 18, 2006, and 100 percent effective from July 13, 2009), diabetic retinopathy with macular degeneration (rated 70 percent effective from August 24, 2006, 50 percent effective from September 28, 2006, and 90 percent effective from December 10, 2008), hypertension (rated 10 percent effective from May 8, 2001), and anemia (rated 10 percent effective from March 26, 2010).  

On VA examination in October 2002 the Veteran reported that he was first provided a diagnosis of diabetes mellitus in 1992 and that he had been on insulin treatment since approximately 1995.  He stated he had not been in coma, but that he had occasional hypoglycemia.  The diagnoses included type II diabetes mellitus.  Upon examination in September 2004 he reported he took insulin twice daily and oral medical every evening.  He stated his only dietary restriction was avoiding sweets.  The examiner provided diagnoses including type II diabetes mellitus.  It was noted that the Veteran should be able to engage in some sort of sedentary type occupation.  

VA medical examination in June 2006 included a diagnosis of type II diabetes mellitus.  It was noted that the Veteran required twice daily insulin injections.  It was also noted he was not having any hypoglycemia, had not been in ketoacidosis, and that his activity was not restricted to control his diabetes.  An August 2010 VA examination report noted the Veteran had type II diabetes mellitus which required insulin twice daily and dialysis three times per week, but that he was not on any diet or activity restriction to manage his diabetes.  The examiner noted that the Veteran had apparent rare hypoglycemia without diabetic ketoacidosis, that he was using insulin and diet but no oral agents, and that his body weight was stable.  It was also noted that his activities were not restricted as a result of diabetes and hypoglycemia, but rather more on the basis of renal failure and volume overload.  

Based upon the evidence of record, the Board finds the Veteran's diabetes mellitus is manifested by the required use of insulin and a restricted diet without regulation of activities.  The Board notes further that with respect to the Veteran's erectile dysfunction, he is in receipt of special monthly compensation based on the loss of use of a creative organ.  The Board finds that the August 2010 VA examiner's opinion as to the symptom manifestations of his diabetes is persuasive.  The provided opinion is shown to have been based upon a thorough examination of the Veteran and a comprehensive review of the available medical evidence.  Although it is shown that he has apparent hypoglycemic episodes and visits with a diabetic care provider three times per week during dialysis treatment, the record reveals that all complications of diabetes are separately evaluated with compensable ratings.  Therefore, entitlement to a rating in excess of 20 percent must be denied.

The Board further finds there is no evidence of any unusual or exceptional circumstances related to the service-connected diabetes mellitus disability that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The presently assigned 20 percent schedular rating for diabetes mellitus is adequate.  Although the evidence indicates the Veteran is unable to engage in and maintain gainful employment as a result of his multiple medical disabilities, the Board finds the overall evidence of record in this case is not indicative of a marked interference with employment as a result of his service-connected diabetes mellitus disability exclusive of the other separately rated service-connected disabilities.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.

TDIU

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2010).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2010).

In fact, the Court has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

In this case, VA records show that service connection is established for hypertensive cardiovascular disease with cardiomegaly (100 percent), diabetic nephropathy (100 percent), diabetic retinopathy with macular degeneration (90 percent), PTSD (30 percent), type II diabetes mellitus with erectile dysfunction (20 percent), hypertension with erectile dysfunction (10 percent), anemia (10 percent), and non-Hodgkin's lymphoma (0 percent).  A combined 100 percent rating has been in effect since May 8, 2001.  

VA examination in August 2010 found the Veteran was not employable as a result of his service-connected diabetes complications.  It was noted that his chronic kidney disease requiring dialysis would preclude him from any type of employment and that he had very poor vision that would also limit him from any employment.  His vision problems were considered to preclude either sedentary or physical activity type employment.  

Based upon the evidence of record, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected diabetic retinopathy with macular degeneration.  The August 2010 VA examiner's opinion is persuasive that the Veteran is unemployable including as a result of this single disability.  Therefore, entitlement to a TDIU is warranted.


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction is denied.

Entitlement to a TDIU is granted, subject to the regulations governing the payment of monetary awards.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


